Citation Nr: 1809458	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 8, 2014, for the award of a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  VA received an informal claim for TDIU in conjunction with claim of service connection for PTSD on January 11, 2011.

2.  In a May 2011 rating decision, the RO granted service connection for PTSD, assigning a 70 percent evaluation, effective from January 11, 2011, and deferred a decision on TDIU.

3.  In October 2011, VA received the Veteran's formal application for TDIU.

4.  In an October 2015 rating decision, the RO granted TDIU effective from April 8, 2014.

5.  The lay and medical evidence show that the Veteran's psychiatric disability precluded him from obtaining or retaining substantially gainful employment at the time VA received his informal claim for benefits on January 11, 2011.

6.  The Veteran did not meet the criteria for TDIU prior to January 11, 2011, and there was no informal or formal claim for TDIU prior to this date.



CONCLUSION OF LAW

The criteria for an effective date of January 11, 2011, for the award of TDIU are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Having carefully reviewed the record, the Board finds that the criteria for an effective date of January 11, 2011, for the award of TDIU are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 4.16, 4.18, 4.19 (2017).

VA received an informal claim for TDIU in conjunction with the claim of service connection for PTSD on January 11, 2011.  In a May 2011 rating decision, the RO granted service connection for PTSD, assigning a 70 percent evaluation, effective from January 11, 2011, and deferred a decision on TDIU.   In October 2011, VA received the Veteran's formal application for TDIU.  In an October 2015 rating decision, the RO granted TDIU effective from April 8, 2014.  The lay and medical evidence show that the Veteran's psychiatric disability precluded him from obtaining or retaining substantially gainful employment at the time VA received his informal claim for TDIU on January 11, 2011.  See Correspondence (November 2017); Third Party Correspondence (April 2014).  It is noted that the negative medical evidence of record is not persuasive as it lacks a complete rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25; Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran did not meet the criteria for TDIU prior to January 11, 2011, as he had only a single service connected disability rated at 10 percent.  See 38 C.F.R. § 4.16(a); see also Rating Decision - Codesheet (December 2011).  Also, the record shows that, prior to January 11, 2011, VA had received no informal or formal claim for TDIU.  Notably, the Veteran's attorney submitted a private vocational assessment that indicated the Veteran was unemployable due to PTSD "as far back as 01/11/2011."  See Correspondence (November 2017).  Therefore, an effective date prior to January 11, 2011, is not warranted.
ORDER

An effective date of January 11, 2011, for the award of TDIU is granted subject to the laws and regulations governing monetary awards.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


